DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moyer (5,871,139) in view of Nguena et al. (Ga Liquid Metal Embrittlement for Fine Pitch Interconect Rework, 2017 IEEE 67th Electronic Components and Technology Conference, pages 1585-1591; from IDS).
Regarding claim 1, Moyer discloses a method comprising: applying an embrittlement agent to a soldered joint; and removing the component by breaking the embrittled joint, wherein the embrittlement agent comprises metal particles, wherein the metal particles include one or more particles selected from the group consisting of elemental copper, a copper alloy, elemental silver, a silver alloy, elemental antimony, and an antimony alloy (abstract, column 2 line 53 to column 4 line 24).  
Moyer discloses that the components can be made out of metal or almost any material.  Moyer is open to different components and different materials.  Moyer does 
Regarding claim 2, Moyer discloses the embrittlement agent is a paste comprising metal that causes liquid metal embrittlement when it infiltrates the joint of the electronic component (column 2 line 53 to column 4 line 24).  
Regarding claim 8, Moyer discloses removing the electronic component from the printed wiring board comprises applying a mechanical force to break the joint of the electronic component (abstract).  
Regarding claim 22, Moyer discloses that the embrittlement agent comprises a flux carrier (column 2 line 7-24).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moyer (5,871,139) in view of Nguena et al. (Ga Liquid Metal Embrittlement for Fine Pitch Interconect Rework, 2017 IEEE 67th Electronic Components and Technology Conference, pages 1585-1591; from IDS) as applied to claim 1 above, and further in view of Priniciotta (3,289,399).
.  

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moyer (5,871,139) in view of Nguena et al. (Ga Liquid Metal Embrittlement for Fine Pitch Interconect Rework, 2017 IEEE 67th Electronic Components and Technology Conference, pages 1585-1591; from IDS) as applied to claim 1 above, and further in view of Berson et al. (3,171,734).
Regarding claim 21, Moyer does not disclose using an alcohol emulsion carrier.  However, Berson discloses using alcohol as a binder with a composition because the alcohol can be volatized or consumed without leaving residue and can be mixed easily and uniformly (column 1 lines 9-70).  To one skilled in the art at the time of the invention .

Allowable Subject Matter
Claims 4, 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding claim 4, prior art was not found that included all the limitations of claim and wherein the metal particles further comprise one or more particles selected from the group consisting of elemental gallium, a gallium-tin alloy, a gallium-indium alloy, and a gallium-tin-indium alloy.  Regarding claim 6, prior art was not found that taught or suggested the limitations of claim 1 and also heating the applied embrittlement agent to a temperature that meets or exceeds a reflow temperature of the embrittlement agent; and holding the embrittlement agent at the temperature for an amount of time to allow the embrittlement agent to at least partially diffuse into the 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2. 4. 6-9, 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ERIN B SAAD/Primary Examiner, Art Unit 1735